            Case 1:20-cv-00505-RP Document 12 Filed 06/10/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

BVE BRANDS, LLC,                                         §
                                                         §
        Plaintiff,                                       §
                                                         §
v.                                                       §              1:20-CV-505-RP
                                                         §
DOES 1–82, the individuals, entities, partnerships,      §
and associations identified on Schedule A,               §
                                                         §
        Defendants.                                      §

                                         NOTICE AND ORDER

        On May 29, 2020, the Court ordered the parties to appear for a preliminary injunction

hearing by telephone, personally or through counsel, on Friday, June 12, at 1:00 p.m. (Order, Dkt.

9, at 1). The Court’s Order inadvertently gave the incorrect telephone number for dialing into the

conference.

        The correct number is 1 (888) 363-4735. The access code is 3948919#.

        All other information in the Court’s May 29, 2020, Order, (Dkt. 9), remains the same.

        IT IS ORDERED that as it has done previously, Plaintiff BVE Brands shall serve this filing

on Defendants and third-party merchants via email by June 11, 2020, at 5:00 p.m. (See Notice of

Serv., Dkt. 10).

        SIGNED on June 10, 2020.




                                                      ________________________________
                                                      ROBERT PITMAN
                                                      UNITED STATES DISTRICT JUDGE
